Title: The Commissioners to Samuel Tucker, 13 April 1778
From: First Joint Commission at Paris,Adams, John,Lee, Arthur,Franklin, Benjamin
To: Tucker, Samuel


     
      Sir
      Passi, near Paris April 13. 1778
     
     We duely received your Letter, dated at Bourdeaux the 1st. Instant, and congratulate you, on your Safe Arrival, as well as on your good Fortune in taking, the Ship Martha, which We wish Safe to Port.
     We approve of your Zeal and Industry in taking upon you to get the Frigate, as far in Readiness as possible, for the Sea, during the Absence of Captain Palmes.
     As the Number of your Men, has been reduced to So small a Compliment, We recommend to you to engage as many, at Bourdeaux by honourable Means, as possible, and proceed to Sea.
     If your ship was fully manned, and in all Respects fitted for such a Cruise, We should recommend to you to take a Voyage towards the Entrance of the Baltic, or some other distant Seas, where the Ships Company might have an opportunity, of making ample Profits to themselves, as well as acquiring the Honour of Serving their Country in her most essential Interests, by Striking an important Blow to her Enemies. But We leave this entirely to your Discretion, as We do also an attempt to take or destroy any considerable Part of the Enemies Fishery at the Banks of Newfoundland, or any of the Seas adjacent.
     Having mentioned these Things, We leave it entirely to your own Judgment, to plan your Voyage homewards, and to touch at such Ports as you shall think necessary, in France, Spain, the West India Islands or North America, recommending it to you to do every Thing in your Power, to take as many Prizes as possible, and to get into safe Ports as many as you can man, and destroy all others. You are to be carefull to make Prisoners of all officers Passengers and seamen, who are British subjects on Board the Vessells you may take, and transport them to America, that they may be exchanged for our brave, but unfortunate Brethren, in the Hands of the Enemy.
     
     We recommend Mr. M. Livingston as your first Lieutenant, if upon Examination you find no Objection to him: the other Places you will fill up as you think best for the Service.
     You will take particular Care that these orders may not, in Case of Misfortune which God forbid, fall into the Hands of the Enemy. We wish you, a prosperous Voyage and are, sir, your humble servants
     
      B Franklin
      Arthur Lee
      Adams, John
     
    